Citation Nr: 9909581	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  96-02 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
a fracture of the left ulnar shaft.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the right radius and ulna.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1993 to 
September 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO), which granted service connection 
and assigned noncompensable evaluations for residuals of a 
fracture of the right radius and ulna, residuals of a 
fracture of the left ulna shaft, and a scar, laceration 
injury, of the left knee.

By rating decisions dated in April 1997 and July 1997, the RO 
increased the evaluation assigned for disability of the 
veteran's right radius and ulnar, and granted the veteran a 
separate 10 percent evaluation for a left knee injury.  In 
August 1997, the veteran submitted a written statement 
indicating that she was satisfied with the RO's July 1997 
decision regarding her left knee disability.  As this 
statement constitutes a withdrawal of her appeal on the issue 
of entitlement to an increased evaluation for a scar, 
laceration injury, of the left knee, this issue is not before 
the Board for appellate review.


FINDINGS OF FACT

1.  The veteran is right handed.

2.  Residuals of the veteran's left ulnar shaft disability 
include a scar and limitation of motion, but not malunion of 
the ulna with bad alignment. 

3.  Residuals of the veteran's right radius and ulna 
disability include a scar and limitation of motion, but not 
nonunion in the lower half of the major ulna or in the upper 
half of the major radius. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for residuals 
of a fracture of the left ulnar shaft have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5211 (1998).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a fracture of the right radius and ulna have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5211, 5212 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the evaluations assigned for her 
left ulnar shaft and right radius and ulna disabilities 
should be increased to reflect more accurately the severity 
of her symptomatology.  The preliminary question before the 
Board is whether the veteran has submitted evidence of well-
grounded claims within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991), and if so, whether the VA has properly assisted 
her in the development of her claims.  A mere allegation that 
a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for a higher 
evaluation.  See Caffrey v. Brown, 6 Vet. App. 337, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
As the veteran in this case has claimed that her disabilities 
are more severe than the evaluations reflect, her claims are 
deemed well grounded.  In addition, the Board is satisfied 
that the record contains all evidence necessary for an 
equitable disposition of this appeal, and that the RO has 
fulfilled its duty to assist the veteran in developing the 
facts pertinent to her claims.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to absence of part, 
or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45. 

A.  Left Ulnar Shaft

By rating decision dated October 1995, the RO granted the 
veteran service connection and assigned her a noncompensable 
evaluation for residuals of a left ulnar shaft fracture.  
That evaluation remains in effect pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5211.  

DC 5211 provides that a 10 percent evaluation is warranted 
for malunion of the minor ulna with bad alignment.  In this 
case, March 1996 and 1997 reports of VA examination reflect 
that the veteran does not have malunion of the minor ulna 
with bad alignment.  At a personal hearing held before the 
undersigned Board Member in September 1997, the veteran 
testified that she is right handed.  On VA examination in 
March 1996, an examiner noted excellent alignment of the left 
ulnar, and on March 1997 x-rays of the forearms, a 
radiologist noted anatomic alignment.  A higher evaluation is 
thus not warranted under DC 5211.
  
A higher evaluation also is not warranted under DC 5205, 
which requires ankylosis of the elbow, DC 5206, which 
requires flexion of the forearm limited to at least 110 
degrees, DC 5207, which requires extension of the forearm 
limited to at least 45 degrees, or DC 5213, which requires 
limitation of supination to 30 degrees or less.  On VA 
examination in March 1996, the veteran had left elbow flexion 
to 130 degrees, left elbow extension to 0 degrees, and 
supination to 90 degrees.  By March 1997, her range of motion 
had improved; a VA examiner noted full range of motion of the 
upper extremities, including the wrist and elbow.  On VA 
examination in April 1998, almost normal extension and normal 
supination were noted.  The examiner indicated that the 
veteran had somewhat limited range of motion on the anterior 
aspect of the forearms, but he did not specifically find 
flexion limited to 110 degrees.

At her September 1997 personal hearing, the veteran testified 
that although her left arm disability is not as severe as her 
right arm disability, it still causes her pain.  She reported 
no other symptoms attributable to her left ulnar shaft 
disability.  The medical evidence of record does not confirm 
the veteran's subjective complaints of pain.  During all VA 
examinations from 1996 to 1998, pain was not objectively 
shown.  In fact, examiners have specifically indicated that 
the veteran's scar, although surrounded by an area of 
numbness, is well healed and nontender; her arms are 
nontender to palpation; and she has full range of motion 
without pain.  In addition, by the veteran's own admission 
after a left forearm plate removal in May 1998, her left arm 
feels much better.

According to the aforementioned evidence, residuals of the 
veteran's ulnar shaft disability include a scar without 
tenderness or pain, which is noncompensable under 38 C.F.R. 
§ 4.119, DC 7805, and some limitation of range of motion, 
which is not so severe as to warrant a compensable evaluation 
under DC 5206.  The Board has reviewed the evidence with 
respect to the effect this disability has on the earning 
capacity of the veteran, see 38 C.F.R. §§ 4.1, 4.2, 4.41.  
Based on its review, the Board finds that the criteria for a 
compensable evaluation for a left ulnar shaft disability have 
not been met.  

B.  Right Radius and Ulna

By rating decision dated October 1995, the RO granted the 
veteran service connection and assigned her a noncompensable 
evaluation for residuals of a right radius and ulna (major) 
fracture.  In April 1997, the RO increased that evaluation to 
10 percent pursuant to 38 C.F.R. § 4.71a, DCs 5211 and 5212.  

DC 5211 provides that a 10 percent evaluation requires 
malunion of the major ulna with bad alignment.  A 20 percent 
evaluation is warranted for nonunion in the lower half of the 
major ulna.  DC 5212 provides that a 10 percent evaluation is 
warranted for malunion of the major radius with bad 
alignment.  A 20 percent evaluation requires nonunion in the 
upper half of the major radius.  In this case, March 1996 and 
1997 reports of VA examination reflect that the veteran does 
not have nonunion in the lower half of the major ulna or in 
the upper half of the major radius.  On VA examination in 
March 1996, an examiner noted excellent alignment of both the 
ulna and radius, and on March 1997 x-rays of the forearms, a 
radiologist noted anatomic alignment.  A higher evaluation is 
thus not warranted under DC 5211 or 5212.
  
A higher evaluation also is not warranted under DC 5205, DC 
5206, DC 5207, or DC 5213.  On VA examination in March 1996, 
the veteran had right elbow flexion to 130 degrees, right 
elbow extension to 0 degrees, and supination to 90 degrees.  
By March 1997, she had full range of motion of the upper 
extremities, including the wrist and elbow.  On VA 
examination in April 1998, almost normal extension and normal 
supination were noted; and although the examiner indicated 
some limited range of motion on the anterior aspect of the 
forearms, he did not specifically find flexion limited to 110 
degrees.

At her September 1997 personal hearing, the veteran testified 
that she had undergone the removal of hardware from her right 
forearm in December 1997, and that since that time, she had 
been having more severe pain and neurological problems.  
However, the April 1998 report of VA examination, which is 
the only medical evidence dated after the surgery was 
performed, does not confirm the veteran's subjective 
complaints of pain.  In addition, it indicates that there are 
no focal neurological deficiencies attributable to the 
veteran's right forearm disability. 

According to the aforementioned evidence, residuals of the 
veteran's right radius and ulna disability include a scar 
without tenderness and pain, which is noncompensable under 
38 C.F.R. § 4.119, DC 7805, and some limitation of range of 
motion, which is not so severe as to warrant a compensable 
evaluation under DC 5206.  The Board has reviewed the 
evidence with respect to the effect this disability has on 
the earning capacity of the veteran, see 38 C.F.R. §§ 4.1, 
4.2, 4.41.  Based on its review, the Board finds that the 
criteria for an evaluation in excess of 10 percent for a 
right radius and ulna disability have not been met.  


ORDER

A compensable evaluation for residuals of a fracture of the 
left ulnar shaft is denied.

An evaluation in excess of 10 percent for residuals of a 
fracture of the right radius and ulna is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


